               Case 2:20-cv-00372-RAJ Document 15 Filed 04/30/20 Page 1 of 6




 1

 2

 3

 4

 5

 6                                                                   The Honorable Richard A. Jones

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   GABRIELLA KERTESZ,                                 NO. 2:20-CV-00372-RAJ-BAT
     pro se and all other similarly situated
10   citizens,                                          DEFENDANT’S REPLY TO
                                                        PLAINTIFF’S RESPONSE TO
11                               Plaintiff,             DEFENDANT’S MOTION TO
          v.                                            DISMISS
12
     BOB FERGUSON,
13                               Defendant.
14

15             Defendant, BOB FERGUSON, respectfully submits the following Reply to the

16   Plaintiff’s Response to Defendant’s Motion to Dismiss.

17                               I.     AUTHORITY AND ARGUMENT
18   A.        The Complaint Must Be Dismissed Because Plaintiff Lacks Article III Standing
               Necessary to Invoke This Court’s Jurisdiction
19

20             Plaintiff’s Response further shows that Plaintiff lacks Article III standing. A plaintiff

21   must satisfy the threshold requirements of Article III to invoke the jurisdiction of the federal

22   courts. Los Angeles v. Lyons, 461 U.S. 95, 101, 103 S. Ct. 1660, 75 L. Ed. 2d 675 (1983).

23   These requirements are: (1) the plaintiff must have suffered an “injury in fact” that is “concrete

24   and particularized” and “actual or imminent;” (2) “there must be a causal connection between

25   the injury and the conduct complained of;” and (3) it must be likely, not hypothetical, that the

26   plaintiff’s injury will be redressed by a favorable decision. Lujan v. Def. of Wildlife, 504 U.S.

      DEF.’S REPLY TO PL.’S MOT. TO                      1               ATTORNEY GENERAL OF WASHINGTON
                                                                              Agriculture & Health Division
      DISMISS                                                                  7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                      PO Box 40109
                                                                               Olympia, WA 98504-0109
                                                                                      360-586-6500
             Case 2:20-cv-00372-RAJ Document 15 Filed 04/30/20 Page 2 of 6




 1   555, 560–61, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992).

 2          In her response, Plaintiff provides additional detail not stated in the Complaint about

 3   her “mistreatment at the hands of the healthcare sector.” Response to Defendant’s Motion to

 4   Dismiss (Response) at 4, Dkt. No. 14. Plaintiff alleges that Swedish Hospital performed a CT

 5   scan on Plaintiff’s daughter without fully informing the Plaintiff of the risks involved. Id.

 6          The Defendant will not speculate as to the extent of harm suffered by Plaintiff.

 7   However, Plaintiff has not articulated any concrete harm that is traceable to the conduct of the

 8   Defendant. Any harm suffered by the Plaintiff appears to relate to the actions underlying her

 9   medical malpractice claim. As this claim has already been litigated, it is unclear how the

10   requested relief would remedy the alleged harm.

11          Furthermore, in her Response, the Plaintiff acknowledges she is not seeking relief for a

12   personal harm. Plaintiff states that she “is not in federal court to seek [a] remedy for the harm

13   that was done to her, but to plead for an intervention that will prevent harm to others.” Id.

14   Plaintiff’s own words demonstrate that Plaintiff lacks Article III standing. Plaintiff has not

15   carried her burden of establishing Article III standing, and the Complaint should be dismissed

16   under Fed. R. Civ. Proc. 12(b)(1).

17   B.     The Complaint Must Be Dismissed Because Attorney General Ferguson Is A State
            Official Acting in His Official Capacity
18

19          Plaintiff’s claim that Defendant violated 42 U.S.C. § 1983 must fail because Attorney
20   General Ferguson is a state official acting in his official capacity. A state agency is not a
21   “person” for purposes of 42 U.S.C. § 1983, nor is a state official acting in his or her official
22   capacity. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 105 L. Ed.
23   2d 45 (1989).
24          In her Response, the Plaintiff now alleges for the first time that this lawsuit is against
25   Attorney General Ferguson in his individual capacity. Relying on Ex Parte Young, 209 U.S.
26   123, 28 S. Ct. 441, 52 L. Ed. 714 (1908), Plaintiff asserts that the Defendant is subject to suit in

      DEF.’S REPLY TO PL.’S MOT. TO                     2                ATTORNEY GENERAL OF WASHINGTON
                                                                              Agriculture & Health Division
      DISMISS                                                                  7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                      PO Box 40109
                                                                               Olympia, WA 98504-0109
                                                                                      360-586-6500
             Case 2:20-cv-00372-RAJ Document 15 Filed 04/30/20 Page 3 of 6




 1   his individual capacity.

 2          Official capacity suits involve the governmental entity as the real party in interest, and

 3   turn on the entity’s policy or custom. Hafer v. Malo, 502 U.S. 21, 25, 112 S. Ct. 358, 116 L.

 4   Ed. 2d 301 (1991). Personal capacity suits “seek to impose individual liability” on a

 5   governmental     official   for   particular   actions   taken    under    color    of    state   law.

 6   Hafer, 502 U.S. at 25.

 7          Here, Plaintiff’s Complaint alleges a deprivation on the basis of the state’s enforcement

 8   of   RCW     7.70.060.      She   does   not   name      a   particular   action    perpetrated     by

 9   Attorney General Ferguson. Instead, she complains of a policy or custom of enforcing state law

10   as written. This is consistent with an official capacity suit, not a personal capacity suit. The

11   framing of the Plaintiff’s Complaint supports this interpretation. Plaintiff identified the

12   Defendant to be “Bob Ferguson Attorney General of Washington State.” Complaint at 1, Dkt.

13   No. 1. Plaintiff stated in her basis for jurisdiction, “By enforcing RCW 7.70.060 defendant

14   under the color of law in his official capacity violates the 14th Amendment to the U.S.

15   Constitution.” Id.

16          Additionally, Plaintiff served the summons and complaint upon Attorney General

17   Ferguson in his official capacity by leaving the summons and complaint in the office of the

18   Attorney General with an Assistant Attorney General. See RCW 4.92.020. Had Plaintiff

19   intended to name Attorney General Ferguson in his individual capacity, service upon the state

20   in this manner would have been insufficient, and the Complaint should be dismissed for

21   insufficient service of process under Fed. R. Civ. Proc. 12(b)(4).

22   C.     Plaintiff’s Allegations Do Not Support a Claim for Relief Under 42 U.S.C. § 1983
23          Even if Plaintiff’s Complaint can proceed, she fails to provide a reasonable basis on
24   which the Defendant acted under color of state law to deprive her of her rights.
25          Plaintiff asserts that “[t]he State plays an active role in enforcing RCW 7.70.060 in
26   private lawsuits for the sole protection of the healthcare sector.” Response at 7, Dkt. No. 14.

      DEF.’S REPLY TO PL.’S MOT. TO                     3                 ATTORNEY GENERAL OF WASHINGTON
                                                                               Agriculture & Health Division
      DISMISS                                                                   7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                       PO Box 40109
                                                                                Olympia, WA 98504-0109
                                                                                       360-586-6500
            Case 2:20-cv-00372-RAJ Document 15 Filed 04/30/20 Page 4 of 6




 1   This is not the case. Chapter 7.70 RCW, the statutory scheme challenged by Plaintiff, relates to

 2   private causes of action for injuries resulting from health care. RCW 7.70.010. This statutory

 3   scheme establishes the burden of proof in medical malpractice cases as well as procedures for

 4   litigating these claims. Nothing in Chapter 7.70 RCW tasks the Office of the Attorney General,

 5   the Department of Health (DOH), or any state agency, with enforcement of this chapter. The

 6   Plaintiff can show no deprivation under color of law, because the state does not involve itself

 7   in private medical malpractice lawsuits.

 8          Nonetheless, Plaintiff argues that Attorney General Ferguson is “unconstitutionally

 9   enforcing RCW 7.70.060” by advising the DOH to uniformly reject all informed consent

10   violation complaints. Response at 7–8, Dkt. No. 14. The DOH regulates health care

11   professionals by way of the Uniform Disciplinary Act (UDA), Chapter 18.130 RCW. Under

12   the UDA, any individual may submit a complaint to the disciplining authority alleging a

13   license holder has committed unprofessional conduct, at which point the disciplining authority

14   will decide whether or not to investigate the complaint. RCW 18.130.080(1)(a), (2).

15   RCW 18.130.180 defines the actions that constitute unprofessional conduct. Any license holder

16   who is found to have committed unprofessional conduct can be subject to professional

17   discipline. RCW 18.130.060.

18          Plaintiff appears to argue that the DOH has violated 42 U.S.C. § 1983 by not taking

19   disciplinary action against health professionals who do not use informed consent forms.

20   However, a complaint alleging unprofessional conduct must allege a violation of one of the

21   subsections of RCW 18.130.180. The DOH disciplinary authorities cannot take disciplinary

22   action without a complaint or evidence of unprofessional conduct. Therefore, the DOH must

23   close complaints that do not support an allegation that a health care provider engaged in

24   unprofessional conduct. This decision depends on the particular facts alleged. The Plaintiff’s

25   Complaint on its face does not support a claim for relief under 42 U.S.C. § 1983.

26   ///

      DEF.’S REPLY TO PL.’S MOT. TO                   4               ATTORNEY GENERAL OF WASHINGTON
                                                                           Agriculture & Health Division
      DISMISS                                                               7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                   PO Box 40109
                                                                            Olympia, WA 98504-0109
                                                                                   360-586-6500
             Case 2:20-cv-00372-RAJ Document 15 Filed 04/30/20 Page 5 of 6




 1   D.     Plaintiff’s Allegations Are Insufficient to Support a Claim That RCW 7.70.060 is
            Unconstitutional
 2

 3          In her Response, Plaintiff asserts that “it is not the law that is lacking in Washington

 4   state, but the enforcement of it.” Response at 8, Dkt. No. 14. Plaintiff appears to agree that

 5   RCW 7.70.060 is rationally related to a legitimate governmental interest. Because the Plaintiff

 6   agrees, the law is constitutional on its face, her Equal Protection Clause claim must fail.

 7                       II.     CONCLUSION AND RELIEF REQUESTED

 8          Plaintiff lacks Article III standing to invoke this Court’s jurisdiction. Additionally,

 9   Plaintiff has failed to state a claim for which relief can be granted. The Defendant asks this

10   Court to dismiss the Complaint with prejudice.

11          DATED this 30th day of April, 2020.
12                                               ROBERT W. FERGUSON
                                                 Attorney General
13

14
                                                 KELSEY L. MARTIN, WSBA No. 50296
15                                               Assistant Attorney General
                                                 Agriculture and Health Division
16                                               Attorneys for Defendant Bob Ferguson
                                                 360-586-6470
17

18

19

20

21

22

23

24

25

26

      DEF.’S REPLY TO PL.’S MOT. TO                     5               ATTORNEY GENERAL OF WASHINGTON
                                                                             Agriculture & Health Division
      DISMISS                                                                 7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                     PO Box 40109
                                                                              Olympia, WA 98504-0109
                                                                                     360-586-6500
             Case 2:20-cv-00372-RAJ Document 15 Filed 04/30/20 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE

 2                    I hereby certify that on April 30, 2020, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

 4   the following:

 5          UNITED STATES WESTERN DISTRICT COURT CLERK
            SEATTLE, WA
 6

 7          GABRIELLA KERTESZ
            9702 1ST AVE NW
 8          SEATTLE, WA 98117

 9          I certify under penalty of perjury under the laws of the state of Washington that the

10   foregoing is true and correct.

11          DATED this 30th day of April, 2020, at Tumwater, WA.

12

13                                                  ______________________________________
                                                    JESSICA MAY
14                                                  Legal Assistant

15

16

17

18

19

20

21

22

23

24

25

26

      DEF.’S REPLY TO PL.’S MOT. TO                      6               ATTORNEY GENERAL OF WASHINGTON
                                                                              Agriculture & Health Division
      DISMISS                                                                  7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                      PO Box 40109
                                                                               Olympia, WA 98504-0109
                                                                                      360-586-6500
